Plaintiff was injured while riding as a passenger in an automobile owned by respondent August Weiner and operated by respondent Bernstein, which collided with a truck owned by defendant Dairymens League Co-Operative Association, Inc., and operated by defendant Ferrara. Plaintiff obtained a verdict against respondents for $1,000, which included $451 for medical and other expenses. Plaintiff appeals, contending that the verdict was inadequate. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within twenty days from the entry of the order hereon respondents stipulate to increase the verdict to the sum of $2,000, in which event the judgment, as so increased, is unanimously affirmed, without costs. In our opinion, the verdict for $1,000 was inadequate. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.